DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-8 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose inventions of the independent claims, including the claimed communication quality information storage section configured to store information that relates levels of communication quality of reception via radio communication from a mobile body to respectively corresponding positions traversed by the mobile body when traveling along a travel route; and an antenna position determination section configured to determine respective positions along the travel route as installation positions for installing receiving antennas to be used in communicating data from the mobile body, with the determined installation positions corresponding to respective levels of communication quality that have been judged to be below the required level by the communication quality judgement section, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
December 3, 2021